     Case 2:19-cv-00577 Document 60 Filed 04/24/20 Page 1 of 15 PageID #: 217



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


TERRI HUGHES HARWOOD,

              Plaintiff,

v.                                       Civil Action No. 2:19-cv-00577

ARCH COAL, INC., a Delaware
corporation; ARCH COAL GROUP,
LLC, a Delaware limited Liability
company; and MINGO LOGAN COAL LLC,
a Delaware limited liability company,

              Defendants.


                        MEMORANDUM OPINION AND ORDER


              Pending is plaintiff Terri Hughes Harwood’s motion to

file an amended and supplemental complaint, filed March 13,

2020.



                                   I.    Background


              Plaintiff filed the original complaint on August 6,

2019 against defendants Arch Coal, Inc.; Arch Coal Group, LLC;

and Mingo Logan Coal LLC (“Mingo Logan”).             Compl., ECF No. 1

(“Compl.”).      After working for defendants for approximately 14

years and reaching the role of Human Resource Supervisor,

plaintiff applied for the job of Human Resources Manager in

2019.     This application was unsuccessful as defendants hired a
  Case 2:19-cv-00577 Document 60 Filed 04/24/20 Page 2 of 15 PageID #: 218



39-year-old male, Jeremy S. Thompson, for the position instead.

Id. ¶¶ 7-15.   The complaint alleges that defendants’ failure to

hire plaintiff — a 53-year-old woman — for the job constituted

age and/or sex discrimination under the West Virginia Human

Rights Act (“WVHRA), W. Va. Code § 5-11-9(1).          Id. ¶¶ 16-25.


           The proposed amended and supplemental complaint —

attached to plaintiff’s motion as Exhibit 1 – adds

discriminatory termination of employment under W. Va. Code § 5-

11-9(7)(C) as a new cause of action.        It alleges that “[o]n

March 13, 2020, the defendants maliciously and unlawfully

terminated the plaintiff’s employment” in retaliation for filing

this civil action.     Proposed Am. & Suppl. Compl. ¶¶ 17, 28-32,

ECF No. 50-1 (“Suppl. Compl.”).


           Defendants oppose the motion, arguing that plaintiff’s

termination was unrelated to her filing of this complaint.            See

Defs.’ Br. Opp. Pl.’s Mot., ECF No. 56 (“Defs.’ Br. Opp.”).

During her deposition conducted on January 31, 2020, plaintiff

admitted that she took confidential and proprietary business

records from Mingo Logan’s premises, made copies, and shared the

contents of the files with her attorney and with her husband.

See Pl.’s Dep. 105:14-106:15, ECF No. 56-1 (“Pl.’s Dep.”).

These records included plaintiff’s personnel file, Mr.

Thompson’s personnel file, the list of candidates for the Human



                                     2
  Case 2:19-cv-00577 Document 60 Filed 04/24/20 Page 3 of 15 PageID #: 219



Resources Manager position, and an insurance document for a

policy held by Arch Coal, Inc.       Id. at 81:15-24, 105:14-106:15,

113:6-21; Defs.’ Br. Opp. 2.       Plaintiff testified that she did

not have anyone’s permission to take this action and that it

constituted a breach of defendants’ Code of Business Conduct.


             Defendants also attach copies of the Proprietary

Information and Business Opportunities policy in the Code of

Business Conduct, which provides that “Examples of confidential

and proprietary information include[s] . . . Employee records.”

Defs.’ Ex. B, at 4, ECF No. 56-2.        The policy further instructs

that “you should consider any Company information that is not

publicly available to be confidential and proprietary.”            Id.   It

adds, “You must not use any proprietary information, except as

required by your job, or disclose it to any unauthorized person

or company.    In addition, you must not copy or remove any

proprietary information from Company property except as your job

requires.”    Id.   Finally, the Code provides that any violation

of the Code or company policy can result in a disciplinary

action, including “termination of employment.”          Defs.’ Ex. C, at

3, ECF No. 56-3.


             On December 30, 2019, plaintiff met with Cory Chafin

and Pam Tucker, who were conducting an internal investigation

into plaintiff’s conduct relating to misappropriating these



                                     3
  Case 2:19-cv-00577 Document 60 Filed 04/24/20 Page 4 of 15 PageID #: 220



files.   Pl.’s Dep. 172:15-173:2.        Even though Mr. Chafin

explained that failure to comply with the internal investigation

could lead to her termination, plaintiff declined to

participate.   Id. at 173:3-23.      During that conversation, Mr.

Chafin and Ms. Tucker issued plaintiff a warning letter

concluding,


     As a consequence of your violations of the Code, we
     could certainly discharge you from employment.
     However, we have decided instead to give you a warning
     that if you use for your personal purposes, copy or
     remove any other confidential and proprietary
     information, or if you otherwise violate the Code of
     Business Conduct or company policy, you will be
     subject to immediate employment termination.

Id.; Defs.’ Ex. 4, at 2, ECF No. 56-4.


           Defendants state that on March 4, 2020, plaintiff

supplemented her discovery responses and produced documents

showing that she had also copied confidential and propriety

personnel records regarding Mr. Thompson’s vacation time off.

Defs.’ Br. Opp. 5.       Plaintiff made these copies on February 5,

2020, five days after her deposition.        After another internal

investigation regarding this breach, plaintiff was terminated on

March 13, 2020.    Id.     She filed the pending motion the same day.


           Plaintiff filed an untimely reply in support of her

motion on April 22, 2020, arguing that her proposed amendment




                                     4
  Case 2:19-cv-00577 Document 60 Filed 04/24/20 Page 5 of 15 PageID #: 221



contains enough allegations to survive a motion to dismiss.

Pl.’s Reply, ECF No. 59 (“Pl.’s Reply”).



                             II.   Legal Standard


             Federal Rule of Civil Procedure 15(a), invoked by

plaintiff, provides that a party who can no longer amend a

pleading as of right can still amend by obtaining “the opposing

party’s written consent or the court’s leave.”          Fed. R. Civ. P.

15(a)(2).    “The court should freely give leave when justice so

requires.”    Id.    Plaintiff also invokes Rule 15(d), which

provides, in pertinent part, “On motion and reasonable notice,

the court may, on just terms, permit a party to serve a

supplemental pleading setting out any transaction, occurrence,

or event that happened after the date of the pleading to be

supplemented.”      Fed. R. Civ. P. 15(d).    Because plaintiff seeks

to add a claim that arose after she filed her complaint as well

as after the deadline for amending the pleadings, the court

construes this as a motion brought under Rule 15(d).


             When applying Rule 15(a), “leave to amend a complaint

should be denied only when the amendment would be prejudicial to

the opposing party, there has been bad faith on the part of the

moving party, or the amendment would be futile.”          Edell &

Assocs., P.C. v. Law Offices of Peter G. Angelos, 264 F.3d 424,



                                     5
  Case 2:19-cv-00577 Document 60 Filed 04/24/20 Page 6 of 15 PageID #: 222



446 (4th Cir. 2001) (quoting Edwards v. City of Goldsboro, 178

F.3d 231, 242 (4th Cir. 1999)).       This standard and the standard

used to rule on a Rule 15(d) motion “are nearly identical.”

Franks v. Ross, 313 F.3d 184, 198 n.15 (4th Cir. 2002).            “In

either situation, leave should be freely granted, and should be

denied only where ‘good reason exists,’” such as prejudice to

the nonmovant, id. (quoting Walker v. United Parcel Serv., Inc.,

240 F.3d 1268, 1278 (10th Cir. 2001)), the futility of

amendment, an unreasonable delay in attempting to supplement, or

if the amendment would “unduly delay resolution of the case.”

U.S. ex rel. Gadbois v. PharMerica Corp., 809 F.3d 1, 7 (1st

Cir. 2015) (quoting Hall v. C.I.A., 437 F.3d 94, 101 (D.C. Cir.

2006)).



                                III. Discussion


           “A proposed amendment is futile when it is ‘clearly

insufficient or frivolous on its face.’”         Save Our Sound OBX,

Inc. v. N. Carolina Dep’t of Transportation, 914 F.3d 213, 228

(4th Cir. 2019) (quoting Johnson v. Oroweat Foods Co., 785 F.2d

503, 510 (4th Cir. 1986)).      A proposed amendment is also futile

“if the proposed amended complaint fails to satisfy the

requirements of the federal rules,” such as Rule 12(b)(6).               U.S.

ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 376




                                     6
  Case 2:19-cv-00577 Document 60 Filed 04/24/20 Page 7 of 15 PageID #: 223



(4th Cir. 2008) (quoting United States ex rel. Fowler v.

Caremark RX, LLC, 496 F.3d 730, 740 (7th Cir. 2007)).


           Although defendants contend that demonstrating

futility requires a showing that the amendment would not survive

either a motion to dismiss or a motion for summary judgment, the

summary judgment standard applies where the proposed amendment

was filed after discovery had closed, i.e., in the summary

judgment stage of litigation.       See Steinburg v. Chesterfield

Cty. Planning Comm’n, 527 F.3d 377, 390 (4th Cir. 2008)

(affirming that motion was futile because the “proposed amended

complaint would not survive summary judgment” where the district

“court made this assessment after discovery in the case had been

fully completed and after the court had assessed [plaintiff’s]

claims on the merits”); Milanese v. Rust-Oleum Corp., 244 F.3d

104, 110 (2d Cir. 2001) (“[T]he rule is different where, as

here, the cross-motion is made in response to a Fed. R. Civ. P.

56 motion for summary judgment, and the parties have fully

briefed the issue whether the proposed amended complaint could

raise a genuine issue of fact and have presented all relevant

evidence in support of their positions.”).


           Under the court’s amended scheduling order, discovery

closes on May 1, 2020.     Plaintiff moved to supplement        the

complaint prior to the close of discovery and before any filing



                                     7
  Case 2:19-cv-00577 Document 60 Filed 04/24/20 Page 8 of 15 PageID #: 224



of motions for summary judgment.         Therefore, plaintiff’s

proposed supplemental complaint need only withstand a 12(b)(6)

motion to dismiss for failure to state a claim.


           Nonetheless, defendants argue that the proposed

supplement is futile because it fails to state a claim for

retaliation.   Section 5-11-9(7) of the WVHRA provides in

pertinent part:


     It shall be an unlawful discriminatory practice . . .

     (7) For any person [or] employer . . . to:

     (C) Engage in any form of reprisal or otherwise
     discriminate against any person because he or she has
     opposed any practices or acts forbidden under this
     article or because he or she has filed a complaint,
     testified or assisted in any proceeding under this
     article.

W. Va. Code § 5-11-9(7)(C).


           A prima facie case of retaliatory discharge under the

WVHRA requires a showing:


     (1) that the complainant engaged in protected
     activity, (2) that complainant’s employer was aware of
     the protected activities, (3) that complainant was
     subsequently discharged and (absent other evidence
     tending to establish a retaliatory motivation),
     (4) that complainant’s discharge followed his or her
     protected activities within such period of time that
     the court can infer retaliatory motivation.

Syl. Pt. 9, Roth v. DeFeliceCare, Inc., 700 S.E.2d 183, 186 (W.

Va. 2010) (quoting Syl. Pt. 5, Hanlon v. Chambers, 464 S.E.2d



                                     8
  Case 2:19-cv-00577 Document 60 Filed 04/24/20 Page 9 of 15 PageID #: 225



741, 745 (W. Va. 1995)).      Upon making a prima facie case of

retaliatory discharge, “the burden then shifts to the employer

to prove a legitimate, nonpretextual, and nonretaliatory reason

for the discharge.     In rebuttal, the employee can then offer

evidence that the employer’s proffered reason for the discharge

is merely a pretext for the discriminatory act.”          Syl, Pt. 2,

Powell v. Wyoming Cablevision, Inc., 403 S.E.2d 717, 718 (W. Va.

1991).


           The West Virginia Supreme Court of Appeals has held

that claims brought under the WVHRA are governed by the same

rubric as claims brought under Title VII of the Civil Rights Act

of 1964 “unless there are variations in the statutory language

that call for divergent applications or there are some other

compelling reasons justifying a different result.”           Hanlon, 464

S.E.2d at 754; Barefoot v. Sundale Nursing Home, 457 S.E.2d 152,

159 (W. Va. 1995).


           In her reply, plaintiff highlights that the United

States Supreme Court has held that an “employment discrimination

plaintiff need not plead a prima facie case of discrimination”

because it “is an evidentiary standard, not a pleading

requirement.”    Swierkiewicz v. Sorema N. A., 534 U.S. 506, 510,

515 (2002); Pl.’s Reply 9-10.       Therefore, an employment

discrimination plaintiff need not meet these prima facie



                                     9
 Case 2:19-cv-00577 Document 60 Filed 04/24/20 Page 10 of 15 PageID #: 226



elements to survive a Rule 12(b)(6) motion to dismiss.           See

McCleary-Evans v. Maryland Dep't of Transp., State Highway

Admin., 780 F.3d 582, 585 (4th Cir. 2015) (holding that

“district court erred in its analysis by requiring her to plead

facts establishing a prima facie case of discrimination to

survive a motion to dismiss”).


           Still, plaintiff must satisfy the requirements of Rule

8(a)(2), which requires that a pleader provide “a short and

plain statement of the claim showing . . . entitle[ment] to

relief.”   Fed. R. Civ. P. 8(a)(2); McCleary-Evans, 780 F.3d at

585.   In order to survive a motion to dismiss, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’”          Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).       In other words, the

“[f]actual allegations must be enough to raise a right to relief

above the speculative level.”      Twombly, 550 U.S. at 555

(citation omitted).


           In applying this standard, the court “must accept as

true all of the factual allegations contained in the

[pleading].”   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing

Twombly, 550 U.S. at 555-56).      Such factual allegations should

be distinguished from “mere conclusory statements,” which are



                                    10
 Case 2:19-cv-00577 Document 60 Filed 04/24/20 Page 11 of 15 PageID #: 227



not to be regarded as true.      Iqbal, 556 U.S. at 678.       The court

must also “draw[] all reasonable factual inferences . . . in the

[nonmovant’s] favor.”     Edwards v. City of Goldsboro, 178 F.3d

231, 244 (4th Cir. 1999).


          West Virginia “has recognized that the being

terminated because of the filing of a sexual discrimination

complaint against an employer involved the employee being

engaged in a protected activity.”        Roth, 700 S.E.2d at 193

(citing Frank’s Shoe Store v. W. Va. Human Rights Comm’n, 365

S.E.2d 251, 259 (W. Va. 1986)).       If plaintiff was indeed fired

as a result of filing this lawsuit alleging sex and/or age

discrimination, she would be entitled to relief.          See id.; FMC

Corp. v. W. Virginia Human Rights Comm'n, 403 S.E.2d 729, 732

(W. Va. 1991).


          Instead of focusing on the first three elements of a

prima facie claim, defendants argue that plaintiff has not

alleged facts to show a causal connection between the filing of

this lawsuit to her discharge such that the court could infer a

retaliatory motive.     Defs.’ Br. Opp. 8.     In the context of Title

VII cases, “a causal connection for purposes of demonstrating a

prima facie case exists where the employer takes adverse

employment action against an employee shortly after learning of

the protected activity.”     Price v. Thompson, 380 F.3d 209, 213



                                    11
 Case 2:19-cv-00577 Document 60 Filed 04/24/20 Page 12 of 15 PageID #: 228



(4th Cir. 2004).    Yet, the “temporal proximity between an

employer’s knowledge of protected activity and an adverse

employment action . . . must be ‘very close’” to provide prima

facie evidence of causality.      Clark County Sch. Dist. v.

Breeden, 532 U.S. 268, 273 (2001) (per curiam).


          “Although there is no bright-line rule for temporal

proximity, the Fourth Circuit has held that a lapse of three to

four months between the employer’s knowledge of protected

activity and the alleged retaliation ‘is too long to establish a

causal connection by temporal proximity alone.’”          King v.

Pulaski Cty. Sch. Bd., 195 F. Supp. 3d 873, 886 (W.D. Va. 2016)

(quoting Pascual v. Lowe's Home Centers, Inc., 193 F. App’x 229,

233-34 (4th Cir. 2006)).     Here, there was a seven-month gap

between the filing of this case on August 6, 2019 and

plaintiff’s termination on March 13, 2020.         However, temporal

proximity is only relevant for the purposes of establishing the

prima facie element of retaliatory motivation.          See Syl. Pt. 9,

Roth, 700 S.E.2d at 186.     If plaintiff cannot rely on temporal

proximity alone, “evidence of recurring retaliatory animus

during the intervening period can be sufficient to satisfy the

element of causation.”     Lettieri v. Equant Inc., 478 F.3d 640,

650 (4th Cir. 2007) (quoting Farrell v. Planters Lifesavers Co.,

206 F.3d 271, 281 (3d Cir. 2000)).




                                    12
 Case 2:19-cv-00577 Document 60 Filed 04/24/20 Page 13 of 15 PageID #: 229



          The proposed supplemental complaint alleges that

“defendants engaged in reprisals or other discriminatory

actions, including termination of employment, against

plaintiff.”    Suppl. Compl. ¶ 28.       While plaintiff may lack

evidence of causation to survive a motion for summary judgment,

the court construes the proposed supplement liberally.           See

Cummings-Fowler v. Suffolk Cty. Cmty. Coll., 282 F.R.D. 292, 299

(E.D.N.Y. 2012) (granting motion to amend complaint, reasoning

that “while the Plaintiff will eventually have to meet the

higher threshold for establishing a causal connection to prove a

retaliation claim, proposed amendments are construed

liberally”).


          Defendants argue that the internal investigation into

plaintiff’s misappropriation of documents provides a

nonpretextual reason for its decision for the termination.

Defs.’ Br. Opp. 9 (citing Johnson v. Indopco, Inc., 79 F.3d 1150

(Table), No. 95-2616, 1996 WL 122830, at *1 (7th Cir. 1996)

(holding that district court’s denial of motion to amend was not

an abuse of discretion where plaintiff admitted in deposition

that she took sensitive document home with her, disregarding

instructions to destroy them, even though she knew the company

“had clear rules prohibiting this conduct”)).         At this stage,

however, the court need not resolve whether defendants met their




                                    13
 Case 2:19-cv-00577 Document 60 Filed 04/24/20 Page 14 of 15 PageID #: 230



burden to show a nonretaliatory reason for the discharge or

whether plaintiff has evidence that the discharge was merely

pretextual.


          Finally, defendants argue that the proposed supplement

is prejudicial because extensive discovery has already taken

place and that further discovery would be needed if plaintiff

adds her retaliation claim.      Defs.’ Br. Opp. 10-11.      The need

for further discovery does not necessarily prejudice defendants.

See Coca-Cola Bottling Co. of Elizabethtown v. Coca-Cola Co.,

668 F. Supp. 906, 923 (D. Del. 1987) (“[T]he necessity for

further discovery does not constitute prejudice where the new

claim is related to the defendant’s earlier actions.”).           Since

defendants filed their brief opposing the Rule 15 motion, the

court granted the parties’ joint motion to extend the deadline

for completing discovery, which now closes on May 1, 2020.

Requiring plaintiff to bring her retaliation claim in a separate

action would not serve judicial economy.        See Franks, 313 F.3d

at 198 (citing 6A Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1505 (2d ed. 1990)).           Moreover,

plaintiff did not delay in bringing her retaliation claim: she

moved to file the supplemental complaint on March 13, 2020, the

same day she was terminated.      The court does not find that the

proposed supplemental complaint would unduly prejudice




                                    14
 Case 2:19-cv-00577 Document 60 Filed 04/24/20 Page 15 of 15 PageID #: 231



defendants.   If the filing of the supplemental complaint

requires an extension of discovery, the party so requesting is

directed to do so within 10 days.



                               IV.    Conclusion


          Accordingly, the court ORDERS that plaintiff’s motion

be, and it hereby is, granted.       The Clerk is directed to file

the proposed supplemental complaint attached to plaintiff’s

motion as the supplemental complaint.


          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                          ENTER: April 24, 2020




                                     15
